United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-3859
                                 ___________

Brent Gisslen,                          *
                                        *
      Plaintiff - Appellant,            *
                                        *
      v.                                *
                                        *
City of Crystal, Minnesota, a           * Appeal from the United States
municipality; E. Gary Joselyn,          * District Court for the
individually, and in his official       * District of Minnesota.
capacities; Thomas A. Mathisen,         *
individually and in his official        *
capacities; Jerry Dulgar, individually, *
and in his official capacities,         *
                                        *
      Defendants - Appellees.           *
                                   ___________

                           Submitted: October 7, 2002

                                Filed: September 26, 2003
                                 ___________

Before MURPHY, JOHN R. GIBSON, and MELLOY, Circuit Judges.
                           ___________

JOHN R. GIBSON, Circuit Judge.
       Brent Gisslen appeals from an order of the district court1 sustaining a motion
to dismiss his complaint for lack of subject matter jurisdiction. Gisslen brought this
action against the City of Crystal, Minnesota, the City Manager, the City Engineer,
and a member of the City Council, asserting six civil rights claims under 42 U.S.C.
§§ 1983, 1985, and 1986 for damages in connection with the condemnation of
Gisslen's property. Gisslen argues that the district court erred in its determination that
his claims are barred by the Rooker -Feldman doctrine. Because we conclude that the
district court correctly applied the law, we affirm.

       In 1984, Gisslen purchased a four-acre parcel of property in the City of Crystal,
which includes most of a pond along with other land. Beginning in 1990, Gisslen and
the City spent seven years engaged in numerous disputes involving his property.
Their first encounter was a condemnation proceeding which resulted in the City
obtaining a sewer easement on Gisslen’s property. The City was required to maintain
the easement. In August of 1991, the City dumped two loads of crushed asphalt on
Gisslen’s property line without his permission, and he voiced his complaint to City,
regional, and state institutions. The City notified Gisslen that he needed to abate a
hazardous building on his property, and told him to rebuild his front wall. The sewer
easement caused the greatest number of disputes, including litigation, when sediment
built up in the pond as a result of the City’s failure to properly maintain the sewer
outlet emptying into the pond.

        Meanwhile, the City expressed its interest in acquiring Gisslen’s property.
First, the City offered to buy the property for $100,000 in August of 1991. Next, in
March of 1997, the City attempted to obtain a Natural Scenic Area Grant through the
Minnesota Department of Natural Resources to purchase Gisslen’s property. Four
months later, the City notified Gisslen that it had not received the grant, but that the


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.

                                           -2-
City Council was still interested in acquiring the property. Gisslen told the City,
through his attorney, that he was not interested in selling his property to the City
because he intended to build his family’s “dream” home at the location. He alleges
that the City wanted to acquire his property in retaliation for his complaints to various
state and regional authorities about the City’s conduct.

       In November of 1997 and January of 1998, the City Council approved
resolutions to obtain two parcels of Gisslen’s property through eminent domain
proceedings. The City indicated that it intended to use the property for park, natural
resources, recreation, and open space purposes. Gisslen alleges that the City had no
such intention, but that its goal was retaliation for Gisslen speaking out about the
City’s conduct. The City acted on these resolutions by commencing a condemnation
action in Hennepin County District Court. The matter was heard on January 27,
1998. Gisslen appeared pro se at the hearing and introduced no evidence. The trial
court found that the City had the authority to acquire the property, concluded that the
taking was for a public use and purpose, and appointed three commissioners to
ascertain and report the amount of damages due to Gisslen for the taking.

       The Commissioners awarded Gisslen damages in the amount of $158,500.
Gisslen appealed this award to the trial court and the City filed a cross-appeal. As
Minnesota law provides, the trial court conducted a jury trial to determine the fair
market value of the property. Gisslen was represented by counsel at trial, and the jury
returned a verdict of $192,553. After the judgment was entered, the parties entered
into a stipulation of settlement whereby the City agreed to pay Gisslen the amount of
the verdict and his costs in exchange for Gisslen waiving his right to appeal the
verdict. The City satisfied the judgment the following day.

      Eleven months later, Gisslen filed this action. In it, he seeks actual and
punitive damages for each of six counts; he alleges all defendants are liable for actual
damages, and the individual defendants are liable for punitive damages. Gisslen

                                          -3-
asserts that the condemnation action was retaliation against him for speaking out on
matters of public concern in violation of the First and Fourteenth Amendments to the
Constitution; that the City condemned his property and not his adjoining neighbors’
property because he objected to the City’s conduct, and that this discrimination was
in violation of his equal protection rights under the Fourteenth Amendment; that the
condemnation resulted in denying him just compensation for the taking of his
property in violation of the Fifth Amendment; that the condemnation action was
hurriedly undertaken to prevent Gisslen from pursuing his legal rights against the
City for its conduct with respect to his property, in violation of his substantive due
process rights under the Fourteenth Amendment; that the individual defendants acted
under color of state law to conspire to deprive Gisslen of his constitutional rights as
alleged in the first four counts; and that all defendants neglected to prevent this
conspiracy.

       The City and its officials moved to dismiss the complaint for lack of subject
matter jurisdiction under Rule 12(b)(1) or, alternatively, for summary judgment. The
district court determined that any ruling it made on the claims would require it to
invalidate the state court judgment, and that the claims were therefore precluded
under the Rooker-Feldman doctrine. The district court granted the motion to dismiss,
from which Gisslen appeals.

                                          I.

       The district court’s determination that it lacked subject matter jurisdiction is
an issue of law which we review de novo. Charchenko v. City of Stillwater, 47 F.3d
981, 982 (8th Cir. 1995). We apply the same standards as those used by the district
court. Grey v. Wilburn, 270 F.3d 607, 608 (8th Cir. 2001).

      The Rooker-Feldman doctrine provides that, “with the exception of habeas
corpus petitions, lower federal courts lack subject matter jurisdiction over challenges

                                         -4-
to state court judgments.” Lemonds v. St. Louis County, 222 F.3d 488, 492 (8th Cir.
2000) (citing District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476
(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923)). District courts have
no authority to review state court decisions, “even if those challenges allege that the
state court’s action was unconstitutional,” Feldman, 460 U.S. at 486, because “federal
jurisdiction to review most state court judgments is vested exclusively in the United
States Supreme Court,” Lemonds, 222 F.3d at 492 (citations omitted).

        Gisslen is not directly appealing the state court’s judgment in the condemnation
case, but the Rooker-Feldman doctrine extends beyond “straightforward appeals . .
. [to] more indirect attempts by federal plaintiffs to undermine state court decisions.”
Id. In other words, the state and federal claims need not be identical for the doctrine
to apply. See Goetzman v. Agribank, FCB (In re Goetzman), 91 F.3d 1173, 1177 (8th
Cir. 1996). The doctrine thus precludes federal court jurisdiction over federal claims
that are “inextricably intertwined” with claims of the state court action. See Feldman,
460 U.S. at 483 n. 16. A federal claim is inextricably intertwined if “the federal claim
succeeds only to the extent that the state court wrongly decided the issues before it.”
Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 25 (1987) (Marshall, J., concurring).

       Gisslen contends that the district court erred because his complaint is not a
challenge to the state court decision as there were different claims for relief sought
in the district court action. In the condemnation petition, the City sought ownership
of Gisslen’s property and a determination of what it must pay to Gisslen as fair
compensation for the taking. Gisslen’s federal complaint seeks damages for alleged
constitutional violations arising out of the taking.

      This distinction does not prevent us from concluding as a matter of law that the
federal and state court actions are inextricably intertwined such that the Rooker-
Feldman doctrine bars the district court from hearing Gisslen’s claims. If Gisslen
were to prevail in the district court, that would necessarily entail a ruling that the state

                                            -5-
court wrongly decided that: 1) the taking was in the public interest and/or; 2) Gisslen
had been fairly compensated for the loss of his property. “Where the district court
must hold that the state court was wrong in order to find in favor of the plaintiff, the
issues. . . are inextricably intertwined.” Silverman v. Silverman, 338 F.3d 886, 893
(8th Cir. 2003) (en banc) (quoting Doe & Assocs. Law Offices v. Napolitano, 252
F.3d 1026, 1030 (9th Cir. 2001)); see also Snider v. City of Excelsior Springs,
Missouri, 154 F.3d 809, 811-12 (8th Cir. 1998) (Rooker-Feldman bars suit where
state court heard and decided condemnation action and federal court was being asked
to order condemnation damages and reinstate property interests because requested
relief would effectively void state court judgment).

        Gisslen contends that the two cases are demonstrably different because he is
seeking compensatory damages in the federal court action that were not available to
him in the condemnation case, and his federal complaint does not ask for return of the
property that the city acquired through eminent domain. While the relief requested
in the two actions may be labeled differently, the reality is that Gisslen is asking the
federal court for the same remedy requested in the state court action: just
compensation. Contrary to Gisslen’s assertion, he could have introduced evidence
in the condemnation case concerning the effect of the City’s management of the sewer
easement on the value of his property.

      The general rule is that any evidence which legitimately bears upon the
      market value, either before or after the taking, including damage
      inflicted upon the part remaining, should be received. Where property
      is taken for public use in condemnation proceedings, any evidence is
      competent and any fact may properly be considered which legitimately
      bears on the market value of the property.

State v. Gannons Inc., 145 N.W.2d 321, 325-26 (Minn. 1966) (citations omitted).




                                          -6-
      Gisslen chose to proceed pro se in the condemnation case until after the
commissioners entered their award. He offered no evidence before the trial court at
the hearing on the petition or before the commissioners. When he did retain counsel
and exercise his right to a jury trial on the issue of damages,2 his attorney did not offer
evidence of diminution in value as a result of the City’s conduct. He did not seek to
add parties to the action. Gisslen had the statutory right to do both. Minn. Stat. §
117.175 subd. 1 (2002).3

       When the judgment was entered following the jury trial, Gisslen agreed to a
settlement with the City in which he was immediately paid damages in the amount
awarded by the jury and waived his right to appeal. Had he appealed, he could have
pursued the same constitutional challenges which he asserted in his federal complaint.
See In re Minneapolis Cmty. Dev. Agency , 439 N.W.2d 708, 710 (Minn. 1989);
Hous. & Redev. Auth. v. Minneapolis Metro. Co., 104 N.W.2d 864, 874 (Minn.
1960). His failure to do so precludes the district court from having jurisdiction over
his complaint. This issue was squarely addressed by the Supreme Court in Feldman:

       [T]he fact that we may not have jurisdiction to review a final state-court
       judgment because of a petitioner’s failure to raise his constitutional
       claims in state court does not mean that a United States district court
       should have jurisdiction over the claims. By failing to raise his claims

      2
      Minn. Stat. § 117.165 subd. 1 (2002) (“In all eminent domain proceedings
where an appeal is taken to the district court from the award of commissioners, the
owner or the petitioner shall be entitled to jury trial.”).
      3
          The statute directs in relevant part that:

      Such appeal [from the award of commissioners] may be noticed for trial
      and tried . . . as in the case of a civil action and the court may direct that
      issues be framed, and require other parties to be joined and to plead
      therein when necessary for the proper determination of the questions
      involved.

                                             -7-
      in state court a plaintiff may forfeit his right to obtain review of the
      state-court decision in any federal court. This result is eminently
      defensible on policy grounds. We have noted the competence of state
      courts to adjudicate federal constitutional claims.

460 U.S. at 484 n.16 (citations omitted). Gisslen had the opportunity to raise his
constitutional claims before the trial court and on appeal to the Minnesota Court of
Appeals. Because he did not, the Rooker-Feldman doctrine prevents those claims
from being brought in federal court. The doctrine does not apply exclusively to
decisions from a state’s highest appellate court of right, but also applies with equal
force to decisions from a state trial court. Charchenko, 47 F.3d at 982, 983 n. 1
(Rooker-Feldman does not depend on final judgment on the merits, but applies where
trial court dismissed action and plaintiff did not appeal). The district court did not err
in dismissing the complaint because the claims it presented were inextricably
intertwined with those of the state court action.

                                           II.

       Gisslen also contends that the district court erred in dismissing his complaint
because the state and federal actions did not involve the same parties. Gisslen was
a party defendant to the state court condemnation action, and the City was the party
plaintiff. The roles are reversed in this action, and Gisslen added three individual
defendants who were not parties to the state court action.

       Gisslen’s contention does not change the analysis of the Rooker-Feldman
doctrine. The controlling issue remains whether Gisslen has stated a claim that is
inextricably intertwined with the state court case. Federal court jurisdiction is not
determined by whether the parties are identical, but by whether the claims are
sufficiently separate from those of the state court action. If the federal claims “so
closely implicate the decision of the state court,” the federal suit is barred even if
Gisslen is not directly asking the district court to overturn the state court judgment.

                                           -8-
Lemonds v. St. Louis County, 222 F.3d 488, 493 (8th Cir. 2000). Gisslen was a party
to both the state and federal actions, and he cannot disguise the similarity between the
two by adding parties to the latter. In Lemonds, we held that the applicability of
Rooker-Feldman does not depend upon the identity of the parties in the state and
federal suits because the doctrine is rooted in federalism. 222 F.3d at 495. “[T]he
lower federal courts. . . are simply without authority to review most state court
judgments – regardless of who might request them to do so.” Id.

       Gisslen chose to proceed in the condemnation action without introducing
evidence with respect to the propriety and necessity of the taking, and ultimately he
waived his right to appeal the judgment. He thus failed to raise issues before the trial
court that he could have raised and that the trial court would have had jurisdiction to
decide. Gisslen cannot avoid the consequence of those choices by asking the district
court to rule on matters that could have been a part of the condemnation case. The
Rooker-Feldman doctrine, which tests subject matter jurisdiction, is not discretionary.
As we wrote in Lemonds:

      The key inquiry, as always, must be whether the federal plaintiff’s
      interest in having a state rule set aside is inseparable from his interest in
      upsetting a particular state court judgment based on that rule.

      [T]here can be little doubt that both appellants had ample opportunity to
      bring their [constitutional] claims in state court. . . . Yet, rather than
      pursuing their claims before the state court, appellants awaited that
      court’s adverse ruling before attempting to bring their substantively
      identical challenges in federal district court. This the Rooker-Feldman
      doctrine does not allow.

222 F.3d at 495-96 (citations omitted). The district court is without jurisdiction, and
we affirm its judgment.
                       ______________________________


                                          -9-